DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 and 22 are rejected under 35 U.S.C. 103 as being obvious over Minami et  al, Japanese Journal of Applied Physics, vol. 27, no. 9, September 1988, T. Minami et al.: "Reactive ion etching of transparent conducting tin oxide films using electron cyclotron resonance hydrogen plasma", pages L1753-L1756, view of Su et al, US 5,607,602, Elam et al, Atomic layer deposition of tin oxide films using Tetrakis(dimethylamino) tin; Choi, The Fabrication of Tin Oxide Films by Atomic Layer Deposition using Tetrakis(Ethylmethylamino) Tin Precursor; and Heo et al., titled "Low 
temperature Atomic Layer Deposition of Tin Oxide" (Chem. Mater, 2010, 22(7) 4964-4973) or Heo et al, titled "Atomic Layer Deposition of Tin30 Oxidide with Nitric Oxide as an Oxidant Gas" (J. Mater. Chem., 2012, 22, 4599).
Regarding claim 1, Minami et al teaches a method of processing a semiconductor substrate, the method comprising: etching SnO2 layer (TO) wherein the etching comprises exposing the semiconductor substrate to a hydrogen-base plasma formed in a process gas comprising H2 which includes the limitation at least about 50% H2 (Page L1755, Table 1).  
 C. 
Su et al teaches etching an SnO layer using hydrogen at a temperature of less than about 100 degrees C. (Column 5 line 63 through Column 6 line 4)
The motivation for maintaining the temperature of the substrate at a temperature of 100 degrees C or less in the method of Minami et al is to prevent damage to the films on the substrate as taught by Su et al.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to maintain the temperature of the substrate at a temperature of 100 degrees C or less in the method of Minami et al as taught by Su et al.
	Minami et al and Su et al teach etching a SnO2 layer on a semiconductor substrate.
Minami et al and Su et al differ from the present invention in that they do not teach sequentially exposing the semiconductor substrate to a tin-containing precursor and an oxygen-containing precursor to deposit SnO2 and form a semiconductor substrate having an exposed SnO2 layer.
Elam et al teaches sequentially exposing (ALD) the semiconductor substrate to a tin-containing precursor (tetrakis(dimethylamino) tin) and an oxygen-containing precursor (H2O, H2O2, and O3) to deposit SnO2 and form a semiconductor substrate having an exposed SnO2 layer. (Abstract, title)
	Choi teaches sequentially exposing (ALD) the semiconductor substrate to a tin-containing precursor (Tetrakis(Ethylmethylamino) Tin) and an oxygen-containing 2-; O-; or O2-) to deposit SnO2 and form a semiconductor substrate having an exposed SnO2 layer. (Abstract, title)
	Heo et al teaches sequentially (ALD) exposing the semiconductor substrate to a tin-containing precursor (N2, N3-di-20 tert-butyl-butane-2,3-diamino-tin(II) or 1,3-bis(1,1-dimethylethyl)-4,5-dimethyl-(4R, 5R)-1,3,2-diazastannolidin-2-ylidene) and an oxygen-containing precursor (NO, H2O2) to deposit SnO2 and form a semiconductor substrate having an exposed SnO2 layer. (Abstract, title)
	The motivation for adding the step of sequentially exposing the semiconductor substrate to a tin-containing precursor and an oxygen-containing precursor to deposit SnO2 and form a semiconductor substrate having an exposed SnO2 layer taught by Elam et al, Choi, or Heo et al to the method of Minami et al and Su et al is to form the required semiconductor substrate having an exposed SnO2 layer that is then sequentially etched by Minami et al, and Su et al.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the method of sequentially exposing the semiconductor substrate to a tin-containing precursor and an oxygen-containing precursor to deposit SnO2 and form a semiconductor substrate having an exposed SnO2 layer as taught by Elam et al, Choi, or Heo et al to the method of Minami et al and Su et al.
Regarding claims 2-4, 8, and 22, Elam et al teaches the use of tetrakis(dimethylamino)tin (Column 5 line 67) which include the limitations of claims 2-3 and 8. (Title and abstract)

Regarding claim 7, Heo et al teaches that the tin-containing precursor is selected from the group consisting of N2, N3-di-tert-butyl-butane-2,3-diamino-tin(II), and 1,3-bis (1,2methylethyl)-4,5-dimethyl-(4R, 5R)- 1,3,2-diazastannolidin-2-ylidine.
Regarding claim 9, Elam et al teaches the oxygen-containing precursor is selected from the group consisting of ozone, water, and hydrogen peroxide, (Paragraph I page 245).
Regarding claim 9, Choi teaches the oxygen-containing precursor is selected from the group consisting of oxygen.  (Paragraph 1)
Regarding claim 9, Heo et al teaches the oxygen-containing precursor is selected from the group consisting of hydrogen peroxide and NO, (Title, Abstract and Introduction paragraph).
Regarding claim 10, Elan et al teaches depositing the SnO2 layer comprises purging a process chamber between exposure of the semiconductor substrate to the tin- containing precursor and exposure of the substrate to the oxygen-containing precursor with an inert gas (nitrogen). (Paragraph II)  
Regarding claim 10, Choi teaches depositing the SnO2 layer comprises purging a process chamber between exposure of the semiconductor substrate to the tin- containing precursor and exposure of the substrate to the oxygen-containing precursor with an inert gas (Ar). (Paragraph 2)  
2 layer is performed at a process parameter that maintains each of the tin-containing precursor and the oxygen-containing precursor independently in a gaseous phase, and that the process parameter is a temperature of the process chamber of 175°C (Paragraph II) that is between about 20°C and about 500°C. 
Regarding claims 11 and 12, Choi teaches that the deposition of SnO2 layer is performed at a process parameter that maintains each of the tin-containing precursor and the oxygen-containing precursor independently in a gaseous phase, and that the process parameter is a temperature of the process chamber of between 50°C and 200°C (Paragraph 2) that is between about 20°C and about 500°C. 
Regarding claims 11 and 12, Heo et al teaches that the deposition of SnO2 layer is performed at a process parameter that maintains each of the tin-containing precursor and the oxygen-containing precursor independently in a gaseous phase, and that the process parameter is a temperature of the process chamber of between130°C and 250°C (Paragraph 2) that is between about 20°C and about 500°C. 
Regarding claim 13, Elan et al teaches that the process parameter is a flow rate at which each of the tin-containing precursor (flow rate of 60sccm) and the oxygen-containing precursor (flow rate of 400 sccm) independently is flowed, which is between about 10 sccm and about 10,000 sccm.  (Paragraph II)
Regarding claim 14, Elan et al teaches each of the tin-containing precursor and the oxygen-containing precursor is independently combined with a carrier gas, the carrier gas being nitrogen. (Paragraph II) 
2 layer is performed using atomic layer deposition or plasma enhanced atomic layer deposition. (Title, Abstract)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,824,893 B1 (‘893). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘893 teaches all the limitations of the present invention.
Claims 1-15 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 17/302,044 (‘044) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘044 teaches all of the limitations of the present invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-15 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,088,019 (‘019) in view of  Heo et al., titled "Low temperature Atomic Layer Deposition of Tin Oxide" (Chem. Mater., 2010, 22(7) 4964-4973) or Heo et al, titled "Atomic Layer Deposition of Tin30 Oxidide with Nitric Oxide as an Oxidant Gas" (J. Mater. Chem., 2012, 22, 4599)
‘458 teaches the claimed etching method, and differs from the present invention in that ‘458 does not teach the claimed SnO2 deposition method. Elam et al, Choi, and Heo et al were discussed above and teaches the claimed SnO2 deposition method. The motivation for adding the deposition method of Elam et al, Choi, and Heo et al to the method of ‘458 is to provide the required SnO2 as required by ‘019 but not disclosed. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the deposition method of Elam et al, Choi, and Heo et al to the etching method of ‘019. 
Response to Arguments
Applicant's arguments filed January 21, 2022 have been fully considered but they are not persuasive.  
In regard to the argument directed to Su et al, the Examiner disagrees for the following reasons:
Applicant argues that the motivation for lowering the temperature is because of the use of HCl as an etching gas. Applicant has not provided any evidence that this is correct.
Su et at specifically teaches cooling the substrate to prevent the high temperature plasma from damaging the films. (Column 5 line 63 through column 6 line 7).
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art teaches the technological background of the invention.  The cited art contains patents that could be used to reject the claims under 35 USC § 102 or 103.  These rejections have not been made because they do not provide any additional or different teachings, and if they were applied, would have resulted in an undue multiplication of references.  (See MPEP 707.07(g))   The Examiner notes that the following references also teach the claimed deposition method: 
Elam, J.W., et al, (2008) "Atomic Layer Deposition of Indium Tin Oxide Their Films Using Nonhalogenated Precursors," J. Phys. Chem. C, 112(6): 1938-1945

Mullings, M.N., et al., (Nov/Dec 2013) "Tin oxide atomic layer deposition from tetrakis(dimethylamino)tin and water," J. Vac. Sci. Technol. A, 1(6):061503-1-061503-8
 
Kai et al US 2016/0379842 A1 teaches using hydrogen to etch at a temperature of less than 100 degrees C.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437.  The examiner can normally be reached on 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrie R Lund/Primary Examiner, Art Unit 1716